In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-03-00048-CV
______________________________


IN THE MATTER OF THE MARRIAGE OF
FRANCES MARIE McCLURE AND
MALCOLM WRIGHT McCLURE AND
IN THE INTEREST OF
PATRICK JOE McCLURE, A MINOR CHILD


On Appeal from the 300th Judicial District Court
Brazoria County, Texas
Trial Court No. 19778*RH02





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross

MEMORANDUM OPINION
	Frances Marie McClure has filed a notice of appeal from the division of property in
her divorce from Malcolm Wright McClure.  The judgment was signed February 3, 2003. 
The clerk's record is required in an appeal, and it was due on or before April 4, 2003.  The
clerk's record has not been filed.  Appellant is not indigent and is thus responsible for
paying or making adequate arrangements to pay the clerk's fees for preparing the record. 
See Tex. R. App. P. 37.3(b).
	On May 5, 2003, we contacted counsel by letter to provide notice and an opportunity
to cure the defect, directing him to respond on or before May 15, and warning him that, if
we did not receive an adequate response by that date, the appeal would be dismissed for
want of prosecution.  See Tex. R. App. P. 42.3(b), (c).
	Counsel has not contacted this Court.  The clerk's record has not been filed, and the
district clerk's office has informed our clerk that no arrangements have been made to pay
for its preparation.
	The appeal is dismissed.  

							Donald R. Ross
							Justice

Date Submitted:	May 28, 2003
Date Decided:	May 29, 2003

hideWhenUsed="false" QFormat="true" Name="Normal"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00146-CR
                                                ______________________________
 
 
                            VIRGLE WAYNE GRANBERRY,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the Sixth
Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 23820
 
                                                          
                                        
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Virgle Wayne
Granberry has filed a pro se notice of appeal from his conviction for aggravated
sexual assault of a disabled person.  On
our review of the clerks record, we noted that the trial courts certification
of right of appeal stated that this was a plea agreement case and that Granberry
has no right of appeal.  
            Unless a
certification, showing that a defendant has the right of appeal, is in the
record, we must dismiss the appeal. 
See Tex. R. App. P.
25.2(d).  
            Because the
trial courts certification affirmatively shows Granberry has no right of
appeal, and because the record before us does not reflect that the
certification is incorrect, see Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005), we must dismiss the appeal.
            We
dismiss the appeal for want of jurisdiction. 

 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          August
2, 2011           
Date Decided:             August
3, 2011
 
Do Not Publish